PER CURIAM.
In these consolidated appeals, the government appeals the district court’s order granting Sharon Toman’s motion to expunge her convictions, one of which was previously set aside under the Federal Youth Corrections Act (FYCA), 18 U.S.C. § 5010(a) (repealed 1984), and the order denying the government’s motion to reconsider. We find that the district court did not have jurisdiction to expunge either of Toman’s convictions, see United States v. Meyer, 439 F.3d 855, 859-60 (8th Cir.2006) (district court does not have ancillary jurisdiction to expunge conviction based solely on equitable considerations); Bear Robe v. Parker, 270 F.3d 1192, 1195 (8th Cir. 2001) (set-aside provision of FYCA is not equivalent to expungement of record); United States v. McMains, 540 F.2d 387, 389 (8th Cir.1976) (FYCA does not authorize expungement of record), and thus we reverse and remand to the district court with instructions to vacate the expungement order. We also deny Toman’s motion to dismiss the appeal.